24 So. 3d 587 (2009)
Anthony PROSSER, Petitioner,
v.
PROUDFOOT CONSULTING COMPANY, a Delaware corporation, and Proudfoot Consulting (Europe) Ltd., a corporation organized under the laws of England and Wales, Respondent.
No. 4D09-2907.
District Court of Appeal of Florida, Fourth District.
October 21, 2009.
Donna M. Greenspan and Grace M. Murillo of Schwarzberg & Associates, and Justus W. Reid and Tricia Duthiers of Reid & Zobel, P.A., West Palm Beach, for petitioner.
Scott G. Hawkins of Jones, Foster, Johnston & Stubbs, P.A., West Palm Beach, Christopher C. Marquardt of Alston & Bird, L.L.P., Atlanta, Georgia, and Mark Vasco of Alston & Bird, L.L.P., Charlotte, North Carolina, for respondents.
PER CURIAM.
The only issue properly before this court is whether petitioner is entitled to certiorari relief from that part of the circuit court's order of July 10, 2009 compelling discovery. Petitioner has failed to demonstrate that the order is a departure from the essential requirements of law or that *588 complying with it will result in irreparable injury. We note that our review of this case was immensely complicated by the form of the trial court's order, which is a one-page order that adopts a 194-page transcript of the hearing on the underlying motions. We understand the pressures on a trial judge in a busy civil division. Here, the judge made clear and precise rulings. Professionalism dictates that the lawyers for the parties should be able to cull out the rulings of a court from a hearing and present them to the court in a one or two page proposed order. Orders taking the form of the one in this case are difficult to review and enforce. An order in a lawsuit should be worth at least as much as the paper it is printed on.
GROSS, C.J., CIKLIN and LEVINE, JJ., concur.